NOS. 12-12-00383-CR
                                    12-12-00384-CR
                                    12-12-00385-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS

TRAVIS MOULTRIE,                               §           APPEALS FROM THE 159TH
APPELLANT

V.                                             §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §           ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Travis Moultrie appeals the trial court’s revocation of his deferred adjudication community
supervision, following which he was adjudicated “guilty” of possession of between four ounces and
five pounds of marijuana and of possession of between four ounces and two hundred grams of
cocaine. Appellant also appeals the revocation of his community supervision, following which he
was sentenced to two years for possession of between four ounces and five pounds of marijuana.
And finally, Appellant appeals another conviction for possession of between four ounces and five
pounds of marijuana. Appellant’s counsel filed a brief in compliance with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with possession of between four and two hundred grams
of cocaine. In the same cause, Appellant was charged by information with possession of between
four ounces and five pounds of marijuana. Appellant pleaded “guilty” to both offenses as charged.
The trial court deferred finding Appellant guilty of these charges and placed him on community
supervision for eight years for possession of cocaine and three years for possession of marijuana.1
        In a separate cause, Appellant was charged by information with possession of between four
ounces and five pounds of marijuana and pleaded “guilty.” The trial court found Appellant guilty
and sentenced him to confinement for two years, but suspended the sentence and placed Appellant on
community supervision for three years.2
        In another cause, Appellant was charged by information with possession of between four
ounces and five pounds of marijuana.”3
        The State filed motions to revoke Appellant’s community supervision in cause numbers
12-12-00383-CR and 12-12-00384-CR. The trial court conducted a hearing on the matter. At the
hearing, Appellant pleaded “true” to the allegations in the State’s motions to revoke and, further,
pleaded “guilty” as charged in cause number 12-12-00385-CR. On October 26, 2012, the matter
proceeded to a hearing on punishment. Ultimately, the trial court revoked Appellant’s community
supervision in cause numbers 12-12-00383-CR and 12-12-00384-CR and adjudicated him “guilty” in
cause numbers 12-12-00383-CR and 12-12-00385-CR.                        Thereafter, the trial court sentenced
Appellant as follows: (1) imprisonment for twelve years for possession of cocaine and confinement
for two years for possession of marijuana in cause number 12-12-00383-CR;4 (2) confinement for
two years for possession of marijuana in cause number 12-12-00384-CR; and (3) confinement for two
years for possession of marijuana in cause number 12-12-00385-CR. This appeal followed.


                                  ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has diligently reviewed the appellate record in each cause
and is of the opinion that the record reflects no reversible error and that there is no error upon which

        1
          Appellate cause number 12-12-00383-CR. Appellant waived indictment with regard to the possession of
marijuana charge. Ultimately, Appellant was charged with this offense by information. Appellant was placed on
community supervision by order dated September 10, 2007.
        2
            Appellate cause number 12-12-00384-CR.
        3
            Appellate cause number 12-12-00385-CR.
        4
           The trial court signed a judgment reflecting its pronouncement of Appellant’s sentence. However, the court
subsequently signed a corrected judgment removing any reference to Appellant’s conviction for possession of marijuana
and sentence of confinement for two years. The record reflects that the trial court rendered an order of dismissal and
discharge from community supervision related to the possession of marijuana charge in cause number 12-12-00383-CR
on September 16, 2010.


                                                          2
these appeals can be predicated. He further relates that he is well acquainted with the facts in each
case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of
the cases and further states that Appellant’s counsel is unable to raise any arguable issues for appeal.5
We have likewise reviewed the record in each cause for reversible error and have found none.


                                                     CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted, and the judgments of the trial court are affirmed.
         As a result of our disposition of these cases, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgments to Appellant and advise him
of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re Schulman,
252 S.W.3d at 411 n.35. Should Appellant wish to seek review of these cases by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review on his
behalf or he must file a petition for discretionary review pro se. Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the last timely motion
for rehearing that was overruled by this court.                     See TEX. R. APP. P. 68.2.       Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P.
68.3(a). Any petition for discretionary review should comply with the requirements of Texas Rule
of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)


         5
          Counsel for Appellant certified in his brief that he provided Appellant with a copy of the brief. Appellant was
given time to file his own brief in this cause. The time for filing such a brief has expired and no pro se brief has been
filed.



                                                                3
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                             JULY 31, 2013


                                        NOS. 12-12-00383-CR


                                       TRAVIS MOULTRIE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the 159th Judicial District Court
                         of Angelina County, Texas. (Tr.Ct.No. CR-27284)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT
                                             JULY 31, 2013


                                         NO. 12-12-00384-CR


                                       TRAVIS MOULTRIE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee

_____________________________________________________________________________
                             Appeal from the 159th Judicial District Court
                          of Angelina County, Texas. (Tr.Ct.No. CR-29224)
 _____________________________________________________________________________
                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      5
                                COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT
                                             JULY 31, 2013


                                         NO. 12-12-00385-CR


                                       TRAVIS MOULTRIE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee

_____________________________________________________________________________
                             Appeal from the 159th Judicial District Court
                         of Angelina County, Texas. (Tr.Ct.No. 2012-0557)
 _____________________________________________________________________________
                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      6